Dear Mayor Grace:
Reference is made to your recent request for an Attorney General's opinion regarding the duty of parish tax assessors to prepare property tax rolls for municipalities. Specifically, you have asked this office to advise whether a parish tax assessor is statutorily obligated to prepare property tax rolls at the request of a municipality located within the parish.
R.S 47:1993(A)(3), which provides for the preparation and filing of rolls by assessors, pertinently provides:
             "The assessors shall prepare said rolls by parish, school board, police jury, levee district, special district, and by any other recipients of ad valorem taxes, except by municipality. If any municipality requests such a roll, the assessors shall be required to prepare such a roll; however, the assessor's salary and expense fund shall be reimbursed by the municipality in accordance with R.S. 47:1993(C).
      R.S. 47:1993.1(C) provides:
             "If any municipality requests a listing or roll of the assessor, the assessor shall be entitled to demand and receive from such municipality reimbursement to the assessor's salary and expense fund in an amount not to exceed fifty cents per listing. However, in each parish the assessor may be entitled to a reimbursement to the assessor's salary and expense fund, in an amount to be determined by the assessor but in no case to exceed the provisions of this subsection.
In accordance with the above-quoted provisions of law, parish tax assessors are obligated to prepare municipal tax rolls at the request of a municipality located within the parish, subject to the right to receive reimbursement to the assessor's salary and expense fund.
Trusting this opinion to be of assistance, we are,
Yours very truly,
                          Richard P. Ieyoub Attorney General
                          By: Jeanne-Marie Zeringue Barham Assistant Attorney General